                              United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION



STEVEN CONE, ET AL.,                               §
                                                   §
                Plaintiffs,                        §   CIVIL ACTION NO. 4:17-CV-00001
                                                   §   JUDGE MAZZANT/JUDGE JOHNSON
v.                                                 §
                                                   §
SANITARIOS LAMOSA S.A. DE C.V.,                    §
ET AL.,                                            §
                                                   §
                Defendant.                         §

                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On March 13, 2019, the report of the Magistrate Judge (the “Report”) (Dkt. #224) was entered

containing proposed findings of fact and recommendations that Defendant Porcelana Corona de

Mexico, S.A. de C.V. f/k/a Sanitarios Lamosa S.A. de C.V. a/k/a Vortens’ (“Defendant”) Motion

for Partial Summary Judgment Regarding Plaintiffs’ DTPA, Negligent Failure to Warn, and

Breach of Implied Warranty Claims (the “Substantive Claims Motion”) (Dkt. #137) be denied in

part and granted in part and Defendant’s Motion for Partial Summary Judgment Regarding Missing

Evidence (the “Missing Evidence Motion”) (Dkt. #138) be denied.

       Defendant filed objections to the Report (Dkt. #226). The Court has made a de novo review

of the objections (the “Objections”) raised by Defendant and is of the opinion that the findings and

conclusions of the Magistrate Judge are correct and the Objections are without merit as to the

ultimate findings of the Magistrate Judge.
                                       I.         BACKGROUND

       The action arises from alleged manufacturing and/or marketing defects in certain ceramic

Vortens toilet tanks. Plaintiffs’ Second Amended Complaint and Class Action (Dkt. #74) is the

operative complaint herein. The toilet tanks at issue were manufactured, designed, produced, and

distributed by Sanitarios Lamosa, now known as Porcelana Corona. See Dkt. #74 at ¶¶ 16-17. As

a result of their claimed damages, Plaintiffs have alleged four causes of action against Defendant:

(1) strict products liability; (2) breach of implied warranty; (3) negligence; and (4) violations of

the Texas Deceptive Trade Practices Act (“DTPA”). Id. at ¶¶ 119-157. Plaintiffs seek injunctive

relief and monetary damages, including exemplary damages, treble damages under the DTPA, and

attorneys’ fees. Id. at ¶¶ 158-165. Plaintiffs also seek to represent a putative class defined as all

owners of Vortens toilet tank models #3464, #3412, #3404, #3425, and #3436, manufactured by

Defendant between 2004-2012 (see id. at ¶¶ 96-97), and Plaintiffs’ Second Motion for Class

Certification (Dkt. #194) is currently pending before the Court.

                                            II.     DISCUSSION

       Defendant’s Objections merely reassert the same arguments already addressed by the

Magistrate Judge in her Report, and Defendant fails to provide any new information or legal

arguments to establish that it is entitled to summary judgment as a matter of law. Summary

judgment is appropriate when, viewing the evidence and all justifiable inferences in the light most

favorable to the non-moving party, there is no genuine issue of material fact and the moving party

is entitled to judgment as a matter of law. FED. R. CIV. P. 56(c); Hunt v. Cromartie, 526 U.S. 541,

549 (1999). The appropriate inquiry is “whether the evidence presents a sufficient disagreement

to require submission to a [trier of fact] or whether it is so one-sided that one party must prevail as

a matter of law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251–52 (1986).



                                                     2
       Defendant first objects to the Magistrate Judge’s finding that Defendant is not entitled to

summary judgment on Plaintiffs’ DTPA claim. Defendant continues to rely on Ketter v. ESC Med.

Sys., Inc., 169 S.W.3d 791, 796 (Tex. App. 2005), for the argument that Plaintiffs’ DTPA breach

of warranty claims fail for the same reason as their UCC breach of warranty claims. As explained

in the Report, Ketter is distinguishable because in that case, the court found no need to distinguish

between the UCC and DTPA because “the product’s merchantability [was] a necessary part of the

warranty and thus necessary to prove or disprove the warranty under both the UCC and the DTPA.”

Id. (citing Ketter, 169 S.W.3d at 796). Accordingly, the Magistrate Judge concluded that Ketter

does not support a blanket assertion that DTPA and UCC breach of warranty claims are one and

the same in all cases. Dkt. #224 at 12. Because the Court finds no error in the Magistrate Judge’s

conclusion, Defendant’s Objection regarding Plaintiffs’ DTPA claim is overruled.

       Defendant next objects to the Report’s finding that, in light of Plaintiffs’ broad-ranging

allegations of negligence, disposing of the narrow issue of whether Defendant undertook a duty to

warn and then failed in that duty is not a proper use of the summary judgment mechanism. See

Dkt. #224 at 14. The Court agrees this is a question that should be presented to the factfinder, and

thus, Defendant is not entitled to summary judgment of Plaintiffs’ negligent failure to warn claim

on this basis. Therefore, Defendant’s Objection as it pertains to Plaintiffs’ negligent failure-to-

warn claim is overruled.

       Finally, Defendant objects to the Report’s finding with respect to the missing toilet tanks

and tank parts. However, Defendant’s Objection merely reargues the reasons it believes the

evidence offered by Plaintiffs in lieu of the missing tanks is insufficient. Defendant’s complaints

merely go to the weight of the evidence, which, as the Magistrate Judge explained, demonstrates



                                                 3
    the existence of genuine issues of material fact. Id. at 7. The Court agrees with the Magistrate

    Judge’s conclusion that Plaintiffs’ evidence is not so “wholly inadequate” that a fact finder could

    not conclude that a product defect was responsible for Plaintiffs’ damages. Powe v. Wagner

    Electric Sales Corp., 589 F. Supp. 657 (S.D. Miss. 1984). Accordingly, summary judgment is

    improper on this basis.

                                          III. CONCLUSION

           For the foregoing reasons, the Court finds no error in the Magistrate Judge’s

    recommendations, and Defendant’s Objections are OVERRULED.

           IT IS THEREFORE ORDERED that:

               1. Defendant’s Motion for Partial Summary Judgment Regarding Missing Evidence
                  (Dkt. #138) is DENIED; and

               2. Defendant’s Motion for Partial Summary Judgment Regarding Plaintiffs’ DTPA,
                  Negligent Failure to Warn, and Breach of Implied Warranty Claims (Dkt. #137) is
                  GRANTED IN PART and DENIED IN PART, as follows:

                   a. Summary judgment of Plaintiffs’ DTPA and negligent failure-to-warn claims
                      is DENIED as to all Plaintiffs, and those claims should proceed at this time;

                   b. Summary judgment of Plaintiffs’ UCC breach of warranty claims is
.                     GRANTED as to Plaintiffs Hocker, Carreras, Reuss, the Fessler Plaintiffs, and
                      the Stone Plaintiffs, as these claims are time barred; and

                   c. Summary judgment of Plaintiffs’ UCC breach of warranty claims are DENIED
                      as to the Handly Plaintiffs and the Sousa Plaintiffs.

           IT IS SO ORDERED.

            SIGNED this 29th day of March, 2019.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE


                                                    4
